 



Exhibit 10.15
PATENT SECURITY AGREEMENT
     This PATENT SECURITY AGREEMENT (this “Agreement”), dated as of March 25,
2008, is between MONEYGRAM PAYMENT SYSTEMS, INC., a Delaware corporation
(“Grantor”), and JPMORGAN CHASE BANK, N.A., as Collateral Agent for the benefit
of the Secured Parties (the “Collateral Agent”).
W I T N E S S E T H:
     WHEREAS, reference is made to that certain Second Amended and Restated
Credit Agreement dated as of even date herewith by and among Holdco, the
Borrower, the Administrative Agent and the financial institutions so designated
on the Commitment Schedule thereto (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
     WHEREAS, Grantor has entered into that certain Amended and Restated
Security Agreement of even date herewith (as amended, restated, amended and
restated, modified or supplemented from time to time, the “Security Agreement”)
with the Collateral Agent, for the benefit of the Secured Parties, pursuant to
which Grantor has granted to the Collateral Agent a security interest in
substantially all the assets of Grantor, including all right, title and interest
of Grantor in, to and under all now owned and hereafter acquired Patents, and
all proceeds thereof, to secure the payment of the Secured Obligations;
     WHEREAS, capitalized terms used but not defined herein are used in the
manner provided in the Security Agreement and the Credit Agreement, as
applicable;
     WHEREAS, Grantor owns the registered and pending Patents listed on
Schedule 1 annexed hereto; and
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantor does hereby grant to the
Collateral Agent, for the benefit of the Secured Parties, a continuing security
interest in all of Grantor’s right, title and interest in, to and under the
following (all of the following items or types of property being herein
collectively referred to as the “Patent Collateral”), whether presently existing
or hereafter created or acquired:

  (1)   each Patent, including without limitation, each registered and pending
Patent referred to in Schedule 1 annexed hereto, together with any reissues,
continuations or extensions thereof; and

  (2)   all proceeds of the foregoing, including, without limitation, any claim
by Grantor against third parties for past, present or future infringement of any
Patent,

-1-



--------------------------------------------------------------------------------



 



      including, without limitation, any registered and pending Patent referred
to in Schedule 1 annexed hereto.

     The security interests are granted in furtherance, and not in limitation,
of the security interests granted to the Collateral Agent, for the benefit of
the Secured Parties, pursuant to the Security Agreement. Grantor hereby
acknowledges and affirms that the rights and remedies of Collateral Agent with
respect to the security interest in the Patent Collateral made and granted
hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In the event of any conflict between the terms of this Agreement and the
Security Agreement, the terms of the Security Agreement shall govern.
[signature page follows]

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Grantor has caused this Patent Security Agreement to be
duly executed by its duly authorized officer thereunto as of the date first
written above.

                      MONEYGRAM PAYMENT SYSTEMS, INC.
 
      By:   /s/ David J. Darrin

 
 
      Name:   David J. Darrin

 
 
      Title:   Executive Vice President and Chief Financial Officer

 
 
           
 
            Acknowledged:        
 
            JPMORGAN CHASE BANK, N.A., as Collateral
Agent for the benefit of the Secured Parties        
 
           
By:
  /s/ Sabir Hashmy

 
       
Name:
  Sabir Hashmy

 
       
Title:
  Vice President

 
       

Signature Page to Trademark
Security Agreement

 